DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 4/19/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2019 was filed after the mailing date of the application on 12/17/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12, 13, 16, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemitsu (US Patent Pub. # 2015/0163430).
As to claim 1, Kanemitsu (Figs. 3 and 5) discloses a pixel unit comprising a first pixel sub-portion (pixel PC1) and a second pixel sub-portion (pixel PC2) for half row reading (high speed reading), the first pixel sub-portion (PC1) and second pixel sub-portion (PC2) each comprise:
one or more photodiodes (photo diode PD) (Para 32);
one or more transfer transistors (read transistor Td) each coupled to a floating diffusion (floating diffusion FD), for transferring the charges generated by the one or more photodiodes (PD) in response to incident light during an exposure period and accumulated in the photodiodes during said exposure period respectively to the floating diffusion (Para 32 and 33);
a reset transistor (reset transistor Tr) (Para 32); and
a source follower transistor (amplifier transistor Tb) coupled to the floating diffusion (FD) for amplifying and outputting the pixel signal of the floating diffusion (FD) (Para 32 and 33). 

As to claim 3, Kanemitsu teaches wherein the first pixel sub-portion (PC1) and second pixel sub-portion (PC2) further each comprise a row select transistor (row selection transistor Ta), which controls the pixel row output via a row select control signal (row selection signal adrA1 and adrB1) (Para 33 and 37). 
As to claim 12, Kanemitsu teaches an imaging apparatus (solid state imaging device) comprising a pixel array (pixel array unit 1) that comprises a plurality of pixel units (pixels PC) according to claim 1 arranged in rows (row) and columns (column) (Para 28). 
As to claim 13, Kanemitsu teaches further comprising a control circuit (column ADC circuit 2, horizontal register 3, vertical register 4, and address control unit 5) for controlling the pixel array (1), wherein the plurality of pixel units (PC) are pixel units according to claim 2, wherein the first pixel sub-portion (PC1) and second pixel sub-portion (PC1) further each comprises a row select transistor (row selection transistor Ta), which controls the pixel row output via a row select control signal (row selection signal adrA1 and adrB1) (Para 33 and 37). 
As to claim 16, Kanemitsu teaches wherein the reset transistor (Tr) of the first pixel sub-portion (PC1) and second pixel sub-portion (PC1) share the same reset control signal (reset signal rst) (Para 33). 

As to claim 25, Kanemitsu (Fig. 4a) teaches wherein the pixel unit is a pixel unit according to claim 2, and wherein the method comprises: obtaining a first reset voltage (reset level) from the floating diffusion (FD) of the first pixel sub-portion (PC1) (Para 39 and 40); obtaining a first signal voltage (signal level) from the floating diffusion (FD) of the first pixel sub-portion (PC1) (Para 41 and 42); determining a first pixel signal (signal level) based on the first reset voltage (reset level) (Para 42); obtaining a second reset voltage (reset level) from the floating diffusion (FD) of the second pixel sub-portion (PC2) (Para 39 and 40); obtaining a second signal voltage (signal level) from the floating diffusion (FD) of the second pixel sub-portion (PC2) (Para 41 and 42); and determining a second pixel signal (signal level) based on the second reset voltage (reset level) (Para 42). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu (US Patent Pub. # 2015/0163430) in view of Smith (US Patent Pub. # 2015/0070544).
As to claim 4, note the discussion above in regards to claims 1 and 3.  Kanemitsu does not teach wherein the row select transistors of the first pixel sub-portion and second pixel sub-portion share the same row select control signal.  Smith (Fig. 14) teaches wherein the row select transistors (row-select transistor 257) of the first pixel sub-portion (pixel array 301) and second pixel sub-portion (pixel array 301) share (shared) the same row select control signal (row-select signal (RS)) (Para 139).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a row-select signal (RS) as taught by Smith to the solid state imaging device of Kanemitsu, to provide a more compact pixel design as the switched connection between the photodiode and source follower (i.e., via the transfer gate) enables the source follower, reset and access transistors to be shared among multiple photodiodes (Para 127 of Smith).
As to claim 14, Smith (Fig. 14) teaches wherein the row select transistor (row select transistor 37) of the first pixel sub-portion (pixel array 301) and the row select transistor (257) of the second pixel sub-portion (301) share the same row select control signal (row-select signal (RS)) (Para 139) 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu (US Patent Pub. # 2015/0163430) in view of Shionoya (US Patent Pub. # 2016/0142645).
As to claim 15, note the discussion above in regards to claims 12 and 13.  Kanemitsu teaches wherein the control circuit (2-5) comprises a column A/D conversion unit (2) (Para 33 and 37). Kanemitsu does not teach the output pixels from the first pixel sub-portion (and second pixel sub-portion are coupled to the same column A/D conversion unit.  Shionoya (Figs. 3 and 4) teaches the output pixels (shared output line 309) from the first pixel sub-portion (sixteen PDs 104) and second pixel sub-portion (another 104) are coupled to the same column A/D conversion unit (analog-to-digital (A/D) conversion by a signal processing circuit 413) (Para 52).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an analog-to-digital (A/D) conversion by a signal processing circuit as taught by Shionoya to the solid state imaging device of Kanemitsu, to provide multiple types of images of the same subject can be generated (Para 9 of Shionoya).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26966/17/2021